455 F.2d 990
In the Matter of the CENTRAL RAILROAD COMPANY OF NEW JERSEY, Debtor.Appeal of COMMONWEALTH OF PENNSYLVANIA and PennsylvaniaPublic Utility Commissions.
No. 72-1023.
United States Court of Appeals,Third Circuit.
Argued March 9, 1972.Decided March 10, 1972.

Appeal from the United States District Court for the District of New Jersey; Anthony T. Augelli, Judge.
Gordon P. MacDougall, Washington, D. C., Philip P. Kalodner, Pennsylvania Public Utility Commission, Harrisburg, Pa., for appellants.
Stanley Weiss, Newark, N. J., for appellee, trustee.
Before McLAUGHLIN, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We have carefully considered all the contentions presented by the various Appellants by briefs and oral argument in this expedited appeal.  We do not find them persuasive to require that Order No. 451 of the Bankruptcy Court be vacated.


2
The Order No. 451 of the Bankruptcy Court will be affirmed.